02-09-417-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-09-00417-CV 
 
 



Phillip Thompson


 


APPELLANT




 
V.
 




Judith Rodriguez


 


APPELLEE 



 
 
----------
 
FROM THE
96th District Court OF Tarrant
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
Before
the court is the parties’ “Joint Motion to Remand Due to Settlement.”  The motion is granted.  Accordingly, we withdraw our opinion and
judgment of September 30, 2010; vacate the trial court’s October 27, 2009
judgment without regard for the merits; and remand this case to the trial court
for rendition of judgment in accordance with the parties’ rule 11
agreement.  See Tex. R. App. P. 42.1(a)(2)(B); Tex. R.
Civ. P. 11.  Costs of this appeal shall
be paid according to the parties’ agreement.  See
generally Tex. R. App. P. 42.1(d).
 
 
 
ANNE GARDNER
JUSTICE
 
PANEL:  GARDNER and MCCOY, JJ.; and DIXON W. HOLMAN (Senior Justice, Retired, Sitting
by Assignment)
 
DELIVERED:  January 13, 2011




          [1]See Tex. R. App. P. 47.4.